         Case: 3:19-cv-00192-jdp Document #: 43 Filed: 05/18/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 NATALIE ROSSI,

         Plaintiff,
                                                       Case No. 19-cv-192-jdp
    v.

 KOHN LAW FIRM S.C.,

         Defendant.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Kohn Law Firm S.C. against plaintiff Natalie Rossi dismissing this case for

lack of subject matter jurisdiction.




           s/V. Olmo, Deputy Clerk                         5/18/2020
         Peter Oppeneer, Clerk of Court                       Date
